PER CURIAM.
A showing that the sheriff attempted, unsuccessfully, to personally serve the defendant with process at her home, each occasion being a workday, after 8:00 a.m. and before 6:00 p.m., when appellant’s place of employment was known to the appellee, is not evidence that appellant was concealing her whereabouts or avoiding process so as to justify substituted service pursuant to Section 48.161, Florida Statutes (1977). Bird v. International Graphics, Inc., 362 So.2d 316 (Fla. 3d DCA 1978). The order denying appellant’s motion to vacate the final judgment is reversed and the cause is remanded for further proceedings.
Reversed and remanded.